

115 HR 5060 IH: Heroes Lesley Zerebny and Gilbert Vega First Responders Survivors Support Act of 2018
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5060IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Mr. Ruiz (for himself and Mr. Cook) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to make reforms to the benefits for
			 Public Service Officers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Heroes Lesley Zerebny and Gilbert Vega First Responders Survivors Support Act of 2018. 2.Amount of benefit increasedSection 1201(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281(a)) is amended in the matter preceding paragraph (1) by striking $250,000 and inserting $500,000.
		3.Date of determination of amount of benefit
 (a)Disability benefitSection 1201(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281(b)) is amended by striking with respect to the date on which the catastrophic injury occurred and inserting the following: with respect to the date that a determination is made to make such payment.
 (b)Death benefitSection 1201(i) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281(i)) is amended by striking as of the date of death of such officer and inserting the following: as of the date that a determination is made to make such payment subsequent to an application.
 4.Amount of educational assistanceSection 1212(a)(2) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10302(a)(2)) is amended by striking shall be computed on the basis set forth in section 3532 of title 38, United States Code and inserting the following: shall be computed on the basis set forth in section 1219.
 5.Computation of educational assistance allowanceSubpart 2 of part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10301 et seq.) is amended by adding at the end the following:
			
				1219.Computation of educational assistance allowance
					(a)In general
 (1)Monthly ratesThe financial assistance on behalf of an eligible person who is pursuing a program of education consisting of institutional courses shall be paid at the monthly rate of $2,000 for full-time, $1,600 for three-quarter-time, or $1,160 for half-time pursuit.
 (2)Less than half-time basisThe financial assistance on behalf of an eligible person pursuing a program of education on less than a half-time basis shall be paid at the rate of the lesser of—
 (A)the established charges for tuition and fees that the educational institution involved requires similarly circumstanced noneligible persons enrolled in the same program to pay; or
 (B)$788 per month for a full-time course. (b)TrainingThe financial assistance to be paid on behalf of an eligible person who is pursuing a full-time program of education which consists of institutional courses and alternate phases of training in a business or industrial establishment with the training in the business or industrial establishment being strictly supplemental to the institutional portion, shall be computed at the rate of $2,000 per month.
					(c)Farm cooperative
 (1)In generalAn eligible person who is enrolled in an educational institution for a farm cooperative program consisting of institutional agricultural courses prescheduled to fall within 44 weeks of any period of 12 consecutive months and who pursues such program on—
 (A)a full-time basis (a minimum of 10 clock hours per week or 440 clock hours in such year prescheduled to provide not less than 80 clock hours in any three-month period);
 (B)a three-quarter-time basis (a minimum of seven clock hours per week); or (C)a half-time basis (a minimum of five clock hours per week),
							shall be eligible to receive financial assistance at the appropriate rate provided in paragraph (2)
			 of this subsection, if such eligible person is concurrently engaged in
			 agricultural employment which is relevant to such institutional
			 agricultural courses as determined under standards prescribed by the
			 Attorney General. In computing the foregoing clock hour requirements there
			 shall be included the time involved in field trips and individual and
			 group instruction sponsored and conducted by the educational institution
			 through a duly authorized instructor of such institution in which the
 person is enrolled.(2)monthly amountsThe monthly financial assistance to be paid on behalf of an eligible person pursuing a farm cooperative program under this subpart shall be $636 for full-time, $477 for three-quarter-time, or $319 for half-time pursuit.
 (d)Programs in Republic of PhilippinesIf a program of education is pursued by an eligible person at an institution located in the Republic of the Philippines, the financial assistance computed for such person under this section shall be paid at the rate of $0.50 for each dollar.
					(e)Licensing or certification
 (1)In generalSubject to paragraph (3), the amount of financial assistance payable under this subpart for a licensing or certification test described in section 3501(a)(5) of title 38, United States Code, is the lesser of $2,000 or the fee charged for the test.
 (2)Number of monthsThe number of months of entitlement charged in the case of any individual for such licensing or certification test is equal to the number (including any fraction) determined by dividing the total amount paid to such individual for such test by the full-time monthly institutional rate of the financial assistance which, except for paragraph (1), such individual would otherwise be paid under this subpart.
 (3)LimitationIn no event shall payment of financial assistance under this subsection for such a test exceed the amount of the individual’s available entitlement under this subpart.
						(f)National tests for admission
 (1)National test for admissionSubject to paragraph (3), the amount of financial assistance payable under this subpart for a national test for admission or national test providing an opportunity for course credit at institutions of higher learning described in section 3501(a)(5) of title 38, United States Code, is the amount of the fee charged for the test.
 (2)Number of monthsThe number of months of entitlement charged in the case of any individual for a test described in paragraph (1) is equal to the number (including any fraction) determined by dividing the total amount of financial assistance paid such individual for such test by the full-time monthly institutional rate of financial assistance, except for paragraph (1), such individual would otherwise be paid under this subpart.
 (3)LimitationIn no event shall payment of financial assistance under this subsection for a test described in paragraph (1) exceed the amount of the individual’s available entitlement under this subpart.
 (g)DefinitionsTerms used in this section have the meanings given such terms in section 3501 of title 38, United States Code.
 (h)Adjustment for inflationAmounts under this section shall be indexed annually to the college tuition and fees component of the Consumer Price Index for All Urban Consumers..
 6.GAO studyThe Comptroller General of the United States shall study and identify ways to improve access to and the processing of claims under the Public Safety Officers’ Benefit program (34 U.S.C. §§ 10281–10308). In particular, the Comptroller General shall examine:
 (1)factors that may hinder access to the Public Safety Officers’ Education Assistance benefit, such as lack of awareness, delays in the application process, or the timely processing of deaths and disability claims; and
 (2)the extent to which eligibility is communicated to officers upon employment and to eligible family members following the loss of a covered officer.
			Within 3 years of the date of enactment of this Act, the Comptroller General shall issue a report,
			 along with any recommendations, to the Senate Committee on the Judiciary;
			 House Judiciary Committee; Senate Committee on Health, Education, Labor,
			 and Pensions; and House Committee on Education and the Workforce.